Title: To Benjamin Franklin from Gourlade & Moylan, 5 February 1781
From: Gourlade & Moylan
To: Franklin, Benjamin


Honor’d Sir
L’Orient 5th. February 1781
The Arms which were damaged on board the Ariel and left here by Captain Jones on his last departure, to be repaired, are now nearly finished & ready for shiping.
The Marquis of fayette’s arrival here, being hourly expected, we request you will inform us, if it is your intentions, that those arms shou’d be loaded, with the other goods, on said Vessel: a speedy answer may be requisite, as those, wch. form the heaviest part of that Ship’s destin’d cargo, will be necessary to be first put on board.
We have the honor to be respectfully Honord Sir Your most obt & most humble Sts.
Gourlade & Moylan
The Honorable Doctor B. Franklin &a. &a.
 
Addressed: The Honorable / Doctor Benj. Franklin / American Ambassador at the / Court of Versailles / Passÿ
Notation: Gourlade & Moylan 5 Feb 81
